350 S.W.3d 862 (2011)
PULASKI BANK, Respondent,
v.
BENCO LANDSCAPE CONSTRUCTION COMPANY, INC., et al., Appellants.
No. ED 96144.
Missouri Court of Appeals, Eastern District, Division Three.
October 18, 2011.
G. Michael Flotte, Florissant, MO, for appellant.
William A. Hellmich, II, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.


*863 ORDER
PER CURIAM.
Benco Landscape Construction, Inc. ("Benco") and Gregory ("Mr. Flerlage") and Christie ("Mrs. Flerlage") Flerlage (collectively "Appellants") appeal from the trial court's grant of summary judgment in favor of Pulaski Bank in the amount of $78,453.94. Appellants contend the trial court erred in granting summary judgment in favor of Pulaski Bank because there was a genuine issue of material fact regarding whether Pulaski Bank had a right to accelerate the entire amount due under the promissory note and to demand payment in full of the entire amount due.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).